NUMBER 13-21-00267-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


SONIA BEARD WHITAKER,                                                  Appellant,

                                           v.

HAZEL GUILLEN,                                                          Appellee.


                      On appeal from the County Court of
                         of Matagorda County, Texas.


                                       ORDER

             Before Justices Benavides, Longoria, and Tijerina
                             Order Per Curiam

      Before the court is appellant’s motion for free appellate record. We now ABATE

this appeal and REMAND the cause to the trial court for further proceedings. Upon

remand, the trial court shall immediately cause notice of a hearing to be given and,

thereafter, conduct a hearing to determine the following:

      1. Whether appellant is indigent;
       2. Whether appellant is entitled to a free appellate record due to indigency; and

       3. Whether appellant has been provided a complete copy of the appellate record.

       If the trial court determines that appellant is indigent and entitled to a free appellate

record, the trial court shall make any orders necessary to ensure appellant has the

opportunity to fully examine the appellate record.

       The trial court shall cause its finding and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record of

proceedings to be prepared. The supplemental clerk's record and supplemental reporter's

record, if any, shall be filed with the Clerk of this Court on or before the expiration of thirty

days from the date of this order.

                                                                             PER CURIAM


Delivered and filed on the
9th day of September, 2021.




                                               2